Exhibit 10.9

SIXTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

THIS SIXTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Sixth Amendment”)
is made and entered into this 22nd day of March, 2019 by and between ANDREA
ELECTRONICS CORPORATION (the “Company”), a New York corporation, and DOUGLAS J.
ANDREA (the “Executive”).

WHEREAS, the Company and the Executive are parties to an Executive Employment
Agreement dated as of August 1, 2014, as amended (collectively with all
amendments, the “Agreement”), which provides that the Agreement would terminate
on January 31, 2019, unless extended under its terms;

WHEREAS, the Company desires to continue to employ the Executive as the Chief
Executive Officer of the Company and the Executive wishes to accept such
continued employment under the terms and conditions set forth in the Agreement,
as further modified by this Sixth Amendment; and

WHEREAS, the parties desire to retroactively extend the term of the Agreement
until July 31, 2019, subject to the terms of this Sixth Amendment.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

1. Amendment.

The term of the Agreement is hereby extended for the period beginning on January
31, 2019 and ending on July 31, 2019.

2. Ratification.

Except as modified and amended by this Sixth Amendment, the Parties hereto
hereby agree and confirm that the Agreement remains in full force and effect.

3. Counterparts.

This Sixth Amendment may be executed in counterparts, each of which shall be
deemed an original, and all of which, when taken together, shall constitute one
and the same instrument.

IN WITNESS WHEREOF, the undersigned have executed this Sixth Amendment as of
March 22, 2019

    ANDREA ELECTRONICS CORPORATION   By:  /s/ Gary A. Jones Gary A. Jones
Director   By: /s/ Louis Libin Louis Libin Director   By: /s/ Joseph J.
Migliozzi Joseph J. Migliozzi Director   By: /s/ Jonathan D. Spaet Jonathan D.
Spaet Director     EXECUTIVE   /s/ Douglas J. Andrea Douglas J. Andrea


--------------------------------------------------------------------------------